*Stewart, J.,
delivered the following dissenting opinion:
The record before us submits two questions for adjudication.
1st. Is the Act of the Legislature involved in this inquiry a valid law, notwithstanding it is not in conformity with the lan*392guage of the Constitution, prescribing the style of all laws of the State ?
2nd. Does it, in accordance with the Constitution, or in fact, make any distinct and substantive appropriation of the public money ?
According to my judgment, this Act is essentially and fatally defective on both grounds, and is not in accordance with Art. 3, secs. 29 and 32, of the Constitution. The English cases, in regard to the construction of statutes or Acts of the British Parliament, afford but little aid where the meaning of our State Constitution, and the conformity of the Acts of-the Legislature therewith, are the subjects of inquiry. So far as I have been able to ascertain from the authorities by analogy or otherwise, a distinct recital of the enacting authority of a statute is part of the substance of the Act, and essential to its validity. Our Constitution, which, in this respect, follows its antecedents from 1776, in prescribing a style for our laws, has recognized its materiality and given force and effect to its importance, and insisted upon conformity therewith in the proper enactment of statutes. I do not, however, propose to argue the legal question. My opinion is quite as much a matter of judicial sentiment, as the result of legal deduction; but I am fully satisfied from my researches, the authorities fully sustain the truth of the proposition, that the incorporation- of the style showing the enacting authority upon the face of the Act, is material and indispensable to its validity. Believing that the provisions of the Constitution, both as to form and substance, or the deliberate judgment of the people in their highest sovereign .act, ordaining their form of government, ought to be strictly construed and observed, “ and any departure therefrom, under any plea, *is subversive of good government”— to use the language of Art. 44 of the Declaration of Rights, it seems to me, with that respectful deference due to the differing conclusion of a majority of my brethren, that the Act now in question contains a fatal omission on the part of the Legislature, no doubt the result of accident, and not discovered by them at the time, and has not been conformed to the requirements of the Constitution. I cannot give to it my approval as a valid law.
That instrument having expressly declared, in Art. 3, sec. 29, *393that “ The style of all laws of the State shall be, ‘ Be it enacted by the General Assembly of Maryland,’ ” it is incumbent on the law-making department to pursue that mode. If a positive requirement of this character, although, in some sense, it may be looked upon as a mere formality, can be disregarded, so may others of a different character, and where will the limit be affixed, or practical discrimination made as to what parts of the organic law of the State are to be held as advisory, directory or mandatory?
Disregard of the requirements of the Constitution, although, perchance, in matters of mere form and style, in any part, in law, may establish dangerous examples, and should, in all proper ways, be discountenanced. The safer policy, I think, is to follow its plain mandates in matters that may appear not to be material, in order that the more substantial parts may be duly respected. If those who are delegated with the trust of making the laws, from the purest motives, improvidently omit the observances of the Constitution under any circumstances, such oversight may be referred to in the future by others, with far different views, as precedents, and for the purposes of abuse — a higher responsibility is imposed upon those selected by the people for the discharge of legislative duty, and a greater obligation is demanded of them to exemplify, by their practice, a careful compliance with the Constitution. By a vigilant observance of its commands, the more reasonable is the probability that the best order will be secured. It is unnecessary to illustrate, by any argument, the *soundness of this general consideration, which, I am sure, all will admit to be unquestionable, that a strict conformity with the Constitution is an axiom in the science of government. I certainly entertain such profound conviction of its truth, that 1 do not feel authorized to give my approval to this Act as a valid law, but, on the contrary, am constrained to say, that the omission of the style required by the Constitution is fatal to its validity.
Upon the second question in regard to the manner of appropriating the public moneys, which is an important attribute of legislative power, the Constitution has carefully given very precise directions, which, T think, have not been observed in this instance.
The first section of the Act in question authorizes and directs *394the Comptroller to receive and' audit all claims and demands on account of the matters therein specified.
The second section prescribes the mode and quality of the proof to be taken by the Comptroller.' The third section requires the Comptroller to audit and allow for payment such claims as he may find correct and true, and to draw upon the Treasurer, in favor of each claimant, for the amount so found by him to be justly and truly due, and said warrants shall be paid out of any money thereafter in the treasury not otherwise appropriated, provided, the whole amount of said warrants shall not exceed three hundred thousand dollars.
Two provisions of the Constitution are applicable to the appropriation of the public moneys, to- wit: Art. 3, secs. 32 and 52, when a sum like that now in question is to be appropriated, and they must be construed together. In the absence of any proof to the contrary, where sec. 32 has been complied with, it would be presumed that the Legislature, in making an appropriation, had pursued the directions prescribed by sec. 52. It was doubtless designed that the requirements of sec. 52 should precede action under sec. 32.
Whether the directions of both can be combined and carried out effectually, in the same Act of the Legislature, as ^designed by the proceedings in question, involves a proposition not directly presented in this case, and not necessary to be decided in disposing of the matter before us. Reference to sec. 52 more clearly shows the design of the framers of the Constitution to guard against hasty and reckless appropriations of the public money, and gives greater emphasis to the precise requirements of sec. 32. Taken together, they demonstrate the incompatibility of the appropriation in question with sec. 32. The manner of this appropriation reverses the order prescribed in sec. 52, the fair construction of which clearly shows that the mode adopted by this Act is not such distinct and unconditional appropriation prescribed by sec. 32.
That provision was adopted for wise purposes, and should be strictly adhered to by the Legislature. It requires that every law appropriating public money “ shall distinctly specify the sum appropriated and the object to which it shall be applied.” This Act makes no such appropriation — on the contrary, it is conditional, and to have no effect, i-f the sums found due by the *395Comptroller exceed the amount named therein. The facts stated in the answer of the appellee, and which are agreed by the parties to be the only basis for the action of the court, do not disclose whether all the claims to be audited and allowed by the Comptroller, if found correct, would be within the amount limited by the said Act. If they should exceed that amount, then the Comptroller is not authorized, by its terms, to issue his warrants.
In such case, the mandamus would be a mere nugatory process, and in conflict with the decision of this court, in Commissioners of Public Schools v. County Commissioners, 20 Md. 449.
This Act virtually undertakes to delegate to the Comptroller quasi legislative and judicial authority, to ascertain, allow and draw his warrant upon the Treasurer for such sums as he may find to be correct, according to his judgment, provided they do not, in the aggregate, exceed the sum specified. *This discretionary authority to the Comptroller, in effect, places a contingent fund at his disposal. The same section of the Constitution, requiring the Legislature to make specific appropriation of the public moneys, expressly authorizes the Legislature to place a contingent fund with the Executive, who is required to report to the General' Assembly, at each session, the amount expended, which excludes all other contingent funds.
Art. 3, sec. 52, to which reference has been made, “ prohibits the General Assembly from appropriating any money for payment of any private claim exceeding three hundred dollars, unless said claim shall have been first presented to the Comptroller, with the proofs, upon which the same is founded, and reported upon by him.” This Act, without any preliminary examination by the Comptroller, in advance of its passage, so far from making any distinct appropriation, requires the Comptroller to audit certain demands, with a proviso contingent and dependent upon his finding them to be just and proper, and is not therefore such recognition of their validity by the determination of the Legislature, and distinct appropriation of the money to pay them, as is demanded of it by sec. 32 of the Constitution.
The legislative discretion in this respect is assumed to be delegated to the Comptroller, under certain limitations, and if *396it is to be operative as sound law, the Comptroller is certainly thereby endowed with large judicial, legislative and executive functions. He judges as to the correctness of the claim, and applies the money to pay it, or withholds his assent, thus exercising plenary authority not warranted by any provision in the Constitution. This highest fiscal officer of the State, chosen by the people, doubting his power under such circumstances to draw the money from the treasury of the State, has refused, and the Attorney General, whose duty it is, under the express requirements of the Constitution, and the responsibility of his oath of office, to give him his advice if required, ^'sustains him in his objections. The questions before us are thus presented in the most imposing form. The facility of drawing money from the treasury will, ordinarily, be easy enough, without the aid of the courts to enforce prompt compliance upon the officials, whose duty it is to guard it from improper demands. The Constitution having, by the means referred to, by the requirement of specific appropriations, and the preliminary examination and report of the Comptroller as to all sums over three hundred dollars, on private claims, and the superadded general responsibility of the Comptroller, as the highest fiscal officer of the State, endeavored to guard against all hasty and incautious applications >of the public moneys, it should be a very clear case, and manifestly demanded by the rigid exigencies of the law, to induce the courts to compel the Comptroller, by peremptory writ of mandamus, to relax his protective powers and thus break down the barriers devised by the Constitution to preserve the public treasury.
If the Legislature make a specific appropriation of money according to the requirements of the Constitution, it is the mere ministerial duty of the Comptroller to issue his draft for its payment, having no discretion about it. The law itself, making the appropriation being mandatory, as it should be, and without reservation to the Comptroller, if he fails to meet its imperative requirements, the party entitled can have him compelled to discharge his official duty by mandamus. But if' there be no distinct appropriation, but discretion vested in the Comptroller, as in this case, as to the allowance of claims according to his judgment, and payment of the money, (if such discretion can be constitutionally imposed upon him,) and with *397conditions and provisos which may make his action contingent and nugatory, the courts should not in such case interfere to control and direct him by process of mandamus.
Believing the provisions of the Constitution to have been incautiously disregarded in this instance by the General Assembly of the State, and that they alone have the power *to correct such omission on their part, however just and meritorious the objects the Legislature had in view, or inopportune for the claimants to be benefited thereby, I cannot resist the conclusion that the said Act has not the constitutional characteristics to sustain it. Upon either of the reasons relied upon by the appellee, the judgment rendered by the court below, in my view, should be affirmed. Differing with a majority of my brethren, in the conclusion they have reached in this case, I have considered it more respectful to their judgment, and due to the occasion of more than ordinary gravity, where the construction of the Constitution is involved, to give expression -in this form to some of the considerations upon which my convictions are based.